Title: From George Washington to Jean [de] Neufville, 25 April 1783
From: Washington, George
To: Neufville, Jean [de]


                        
                            Sir
                            Head Quarters 25th April 1783
                        
                        I have been very agreeably favored with your Letter of the 25th of febry dated from Germany.
                        The part your States have taken in the Causes of the United States of America, has inspired the Sons of the
                            Latter, with the happiest presages of a most beneficial Connection between the two Republics—Sister Republics—whose
                            similarity of Constitution’s, Interests & Religion bid fair to bind them together by the most lasting Ties—The Idea
                            gives me peculiar Satisfaction—And it is the Wish of my Heart, that the Union now commencing, may be as durable as it is
                            pleasing—nay—that, grounded in reciprocal Interest & Affection, it may be perpetual as Time.
                        The distinguished part you have taken in the great Events of the present Age, and your Affection for the
                            Interests of Happiness of our rising Nation, will endear your Character with the Sons of American Freedom, among whom you
                            have long been spoken of with Terms of particular Veneration & Respect.
                        For the Return of those worthy Characters the Baron Vander Capellon & Pensionary Van Berkel to the
                            Affection of their Countrymen, and their former Station & Usefulness in your Republic, I most sincerely rejoice
                            and beg leave, with great sincerity, to participate in your Joy on that happy Event—which is a Subject of my warmest
                            Congratulations to you.
                        If in any period of my Life, I can ever be serviceable by myself or Friends, to the particular Interest of
                            yourself or Family, you may be assured the Occasion will give me the highest satisfaction—and will be esteemed among the
                            most fortunate Circumstances that shall ever attend me.
                    